Rosen, J.,
dissenting: I respectfully dissent from the majority opinion, which concludes that the encounter between Deputy Mark Maschmeier and Anthony R. Murphy was voluntary. The touchstone of a voluntaiy encounter is whether a reasonable person under the totality of the circumstances would have felt free to leave or terminate the encounter. Under the totality of the circumstances *495presented here, as I joined in the dissenting opinion in State v. Thompson, 284 Kan. 763, 813, 166 P.3d 1015 (2007) (Beier, J., dissenting), I do not believe that a reasonable person would have felt free to terminate the encounter and simply get in his or her car and drive away.
Watching the video of this traffic stop, less than 3 seconds passed between the almost imperceptible handshake and the officer’s question. Particularly troubling, given this timeframe, Deputy Maschmeier began the supposed voluntary encounter with the phrase “By the way.” As Judge Greene of the Court of Appeals stated in his dissent:
“The precise question before us is how a reasonable person would interpret the remark ‘By the way.’ Does it signal a need to continue the prior detention or does it indicate a desire to spark up a brand new conversation?
“ ‘By the way’ is ‘an incidental remark thrown in, and tending the same way as the discourse itself.’ (Emphasis added.) Evan’s/Brewer’s Dictionary of Phrase and Fable 177 (Centenary ed. rev. 1981). I respectfully contend that when the phrase is used shortly after a previous conversation, it indicates an afterthought and its common meaning is ‘and another thing’ or ‘also.’ To a reasonable person, the use of tire phrase after being told one is ‘free to go’ would suggest a need to reengage the prior conversation for an afterthought. It is difficult for me to believe that a reasonable person under the totality of these circumstances would just walk back to his or her vehicle, blowing off the officer’s remark, ‘By the way.’ Thus, I would hold under a totality of the circumstances that a reasonable person would not feel free to terminate tire encounter and drive away.” State v. Murphy, 42 Kan. App. 2d 933, 943, 219 P.3d 1223 (2009) (Greene, J., dissenting).
No one initiates a conversation with the expression “By die way” unless they are referring back to some previous encounter. It is a phrase conveying continuity of a previous topic of conversation. The officer’s use of the phrase in this instance would lead a reasonable person to believe that whatever followed was an extension of the traffic stop —a related question or a forgotten detail. As Justice Beier aptly stated in our dissent in Thompson, the majority “expects far too much chutzpah from a person in the defendant’s position.” 284 Kan. at 814. A reasonable person would not feel free to disregard the question, get in his or her car and drive away.
With due respect to the majority, I would find that Murphy’s consent to the search was given during an illegal extension of the initial traffic stop.
*496Beier and Johnson, JJ., join in the foregoing dissenting opinion.